Citation Nr: 0718064	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
spondylolisthesis of the lumbar spine with pseudoarthrosis 
(lumbar spine disability), currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
radiculopathy of the right lower extremity, currently rated 
20 percent disabling. 

3.  Entitlement to a separate rating for service-connected 
radiculopathy of the left lower extremity.  

4.  Entitlement to a separate rating for postoperative scar 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to October 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by moderate limitation of motion with pain in the 
low back and legs; there has not been 4 weeks during the past 
12 months of incapacitating episodes of intervertebral disc 
disease requiring bed rest prescribed by a physician.

2.  The veteran's radiculopathy of the right lower extremity 
is manifested by some sensory loss, resulting in no more than 
mild incomplete paralysis of the sciatic nerve of a moderate 
degree.

3.  There is no evidence that the veteran manifests any 
neurological deficit of the left lower extremity.  

4.  The veteran's service-connected postoperative residuals 
of surgery of the lumbar spine results in a tender scar 
across the lumbar spine.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 20 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5239, 5243 (2006).

2.  The schedular criteria for a rating higher than 20 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.120-4.124a, 
Diagnostic Code 8520 (2006).

3.  The schedular criteria for a separate rating for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.120-4.124a, Diagnostic Code 8520 
(2006).

4.  The criteria for a separate 10 percent disability rating 
for postoperative scar of the lumbar spine are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in January and July 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished.  If there is a deficiency 
or error regarding the VA's duties to notify and assist, this 
error is presumed prejudicial to the claimant.  See Sanders 
v. Nicholson, No. 2006-7001, slip op. at 18 (Fed. Cir. May 
16, 2007).  VA may rebut this presumption by establishing 
that the error was not prejudicial.  Id.  

The veteran was not provided with notice of the effective 
date for the increased rating claim, i.e., the "downstream" 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claims 
for an increased rating regarding his low back and radicular 
condition, any question regarding the effective date of an 
increase is rendered moot.  The veteran will be provided a 
subsequent RO decision regarding the assignment of a separate 
10 percent rating for his service-connected lumbar scar, and 
he will have the opportunity to appeal the effective date for 
the condition at that time.  

The veteran was afforded several physical examinations, and 
medical opinions were obtained regarding the etiology and 
severity of disabilities.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained, and the veteran does not contend otherwise.  
The VA has done everything reasonably possible to assist the 
veteran and the requirements to notify and assist the veteran 
have been met.

II.  Analysis

In service, in 1989, the veteran underwent surgery for a 
lumbar decompression and fusion.  The veteran was granted 
service connection for lumbar spine disability rated 20 
percent disabling from separation from service to January 
1991, and 40 percent disabling since then under Diagnostic 
Code 5293, which contemplates symptoms associated with 
intervertebral disc syndrome, based on the frequency and 
severity of attacks.  

In December 2003, the veteran requested an increased rating 
for his lumbar spine disability.  In April 2005, he requested 
that his condition be evaluated under the new regulations 
regarding spinal disabilities, regardless of whether the new 
rating resulted in an increased rating.  In an April 2005 
decision, the RO noted that the general rating formula for 
diseases and injuries of the spine were changed (effective 
September 26, 2003), and stated that intervertebral disc 
syndrome is now rated under spinal manifestations with 
separate ratings assigned for any associated neurological 
abnormality.  See 38 C.F.R. § 4.71a, The Spine, Note 1.  The 
RO reclassified the veteran's lumbar spine disability as 20 
percent disabling under Diagnostic Code 5239, 
spondylolisthesis or segmental instability, and radiculopathy 
of the right lower extremity as 20 percent disabling under 
Diagnostic Code 8520, disability of the sciatic nerve.  A 
separate rating for radiculopathy of the left lower extremity 
was not assigned.  Therefore, an increased rating was denied, 
and the combined rating for the lumbar spine disability 
remained 40 percent disabling.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995). 

Under the new criteria, spondylolisthesis is rated under 
Diagnostic Code 5236.  The new regulations provide the 
following rating criteria: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The veteran does not meet the criteria for a rating higher 
than 20 percent since the evidence does not show either 
favorable or unfavorable ankylosis of the spine, or 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  68 Fed. Reg. 51,454, et seq. (Aug. 27, 
2003) (codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5237).  Forward flexion of the thoracolumbar spine was 
noted to be 70 degrees during the January 2004 VA examination 
and 60 degrees during the January 2005 VA examination.  

Additional compensation due to limitation of motion under 38 
C.F.R. §§ 4.40, 4.45 and DeLuca is not appropriate as the 
examiner who conducted the January 2005 VA examination stated 
that the veteran did not have additional pain, fatigue, 
spasm, incoordination, weakness and lack of endurance due to 
repetitive movement.  The examiner who conducted the January 
2004 examination noted that the veteran had pain at 20 
degrees of extension and at 60-70 degrees of flexion.  Even 
if only the veteran's pain free motion is considered, this 
range of motion would not entitle him to a higher rating 
under Diagnostic Code 5237.  

Diagnostic Code 5243, evaluates intervertebral disc syndrome 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months 
warrant a 60 percent rating.  Incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent rating.  During VA examination in January 2004, 
the veteran stated that he experienced two incapacitating 
episodes of back pain in the past year, each one of one day's 
duration.  During VA examination in January 2005, the veteran 
stated that he had to take two weeks leave due to back pain 
in the past year.  Therefore, the veteran would not be 
entitled to a higher, 40 percent, rating under this 
Diagnostic Code.  

With respect to neurologic manifestations, Diagnostic Code 
8520 pertains to paralysis of the sciatic nerve.  Mild 
incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

No clinical evidence of radiculopathy of the lower 
extremities was found on January 2004 VA examination.  VA 
examination in January 2005 noted that sensory, motor and 
reflexes examination was intact.  VA nerve conduction 
velocity (NCV) and electromyogram (EMG) tests were also 
conducted in January 2005.  Motor nerve conduction studies of 
the lower extremities were normal.  Sensory nerve conduction 
studies showed a moderately prolonged distal latency of the 
right sural nerve.  All sensory nerve conduction studies of 
the left lower extremity were normal.  EMG studies noted that 
neuropathic findings were noted at the right L3-L4 nerve 
root.  Impressions of right L3-L4 radiculopathy and right 
distal sural neuropathy were given.  A VA neurological 
consultation was conducted in February 2005.  The examiner 
stated that the veteran's January 2005 EMG report was 
reviewed but that a recent magnetic resonance imaging (MRI) 
did not show nerve root irritation at the L3-L4 level and did 
not support the existence of any nerve root irritation.  The 
examiner also stated that the veteran may have an overlap of 
right meralgia paresthetica.  

The veteran's radiculopathy of the right lower extremity is 
not characterized by trophic changes, motor changes, muscle 
atrophy, organic changes or excruciating pain 38 C.F.R. §§ 
4.123.  4.124.  The examinations have revealed only sensory 
loss.  There is no clinical evidence that the veteran has 
more than mild neuropathy, which do not meet the criteria for 
an evaluation in excess of 10 percent under Diagnostic Code  
8520.  A separate compensable rating is not warranted for 
radiculopathy of the left lower extremity as no neurological 
residual has been shown.  

For superficial scars, a compensable rating is assigned when 
there is evidence of tenderness and pain on objective 
demonstration (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7804   A separate 10 percent rating is warranted for the 
veteran's scar of the lumbar spine as this scar was described 
as tender on the January 2005 VA examination of record.  This 
is the highest rating possible under this Diagnostic Code, 
and the veteran is no entitled to a higher rating under any 
other Diagnostic Code for scars.  





ORDER

Entitlement to an increased rating for service-connected 
lumbar spine disability is denied.  

Entitlement to an increased rating for service-connected 
radiculopathy of the right lower extremity is denied.  

Entitlement to a separate rating for service-connected 
radiculopathy of the left lower extremity is denied.  

A separate, 10 percent rating, for service-connected 
postoperative scar of the lumbar spine is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


